 

FILED

UNITED STATES DISTRICT COURT January 22, 2020
EASTERN DISTRICT OF CALIFORNIA

CLERK, US DSITRICT COURT
EASTERN DISTRICT OF

 

 

 

| CALIFORNIA @ jy
UNITED STATES OF AMERICA, _ Case No. 2:19-cr-233 TLN-1
Plaintiff,
V. | ORDER FOR RELEASE OF

PERSON IN CUSTODY
JUAN CARLOS MARTINEZ CASTRO,

Defendant.

 

 

TO: UNITED STATES MARSHAL: |

This is to authorize and direct you to release JUAN CARLOS MARTINEZ
CASTRO. Case No. _2:19-cr-233 TLN-1 Charges 21 U.S.C. §§846, 841(a)(1) from
custody for the following reasons:

Release on Personal Recognizance

x "Bail Posted in the Sum of $

X Unsecured Appearance Bond $ $50,000.00

Appearance Bond with 10% Deposit” Co Siquel 14
Ching te CH Mew a, eon
Appearance Bond with Surety LAMA Mevrue 4

le jd ‘ead 6-2. Morrone

 

 

 

Corporate Surety Bail Bond
(Other): Pretrial Supervision conditions as stated on
the record in open court. Defendant to be released on
1/23/20 at 9:00 a.m. to the USM and then to Pretrial

Services. 2. fe en 7

Issued at Sacramento, California on January 22, 2020 at eee

By: Ge J} Do

Hester Judge Carolyn K. Delay

 
